DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 8/19/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
 Claims 1, 7-8 stand rejected. Claims 2-6 were previously cancelled. Claims 7-8 are newly cancelled. Claim 1 is pending.

Response to Arguments
Applicant's arguments filed on 8/19/2021 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims.

Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the insertion slot includes a vertical slot and a lateral slot disposed on the outer shell,”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show every feature of the invention specified in the claimed subject matter of “wherein the insertion slot includes a vertical slot and a lateral slot disposed on the outer shell,” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the insertion slot includes a vertical slot and a lateral slot disposed on the outer shell.” However, it is unclear as to what the vertical and lateral slots are. The Examiner looks to Applicant’s specification, however, it appears the claimed subject matter is not readily detailed within the specification or is not apparent from the drawings. The Examiner notes that any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Thus, for the purpose of examination, the Examiner interprets any lateral or vertical assembly of components of a filter provides vertical and lateral slots to help hold the filter together.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (6,267,887; hereinafter “Hughes”) in view of Frazee (US2007/0194153), and further in view of CaptainEco (NPL – Captain Eco 10-Stage Shower Filter Installation Guide), and further in view of Cai et al. (FOR CN205346995U; hereinafter “Cai”. Machine translation is provided and mapped to.)
Applicant’s claims are directed toward an apparatus.
Regarding claim 1; Hughes discloses a composite filter cartridge comprising: 
A) a front filter cartridge (See Hughes Fig. 1, C7L2-11; filter unit 10 with an upper portion 60 and lower portion 62), wherein the front filter cartridge includes an outer shell (See Hughes Fig. 2, C7L3-5; cylindrical body that contains upper portion 60 and lower portion 62), and the water outlet tube is disposed in a center of the outer shell (See Hughes Fig. 2, C4L62-68; center bore 38 connects to the outlet 22), and a carbon rod is sleeved around an outer perimeter of the water outlet tube (See Hughes Fig. 2, C4L54-62; carbon block 36 surrounds the center bore 38), a water passage channel is disposed between the carbon rod and the water outlet tube (See Hughes Fig. 2; water may flow between the center bore 38 and the carbon block 36. Additionally, the water would flow through this interface and through the outlet 22 of the filter cartridge); 
B) a scale inhibiting filter cartridge having scale inhibiting capability (See Hughes abstract, C3L45-46, C3L62-66, C4L63-67; scale inhibitor media is utilized. Water contacts scale-inhibitor spheres 40), detachably connected to a rear of the front filter cartridge (See Hughes Fig. 2,  C3L46-53; filter cartridge for removing scale. C2L39; eliminate scale deposits. C6L1-2; scale inhibitor spheres 40 extend into the lower portion of the filter cartridge), wherein a water outlet end of the front filter cartridge is connected to a water inlet end of the scale inhibiting filter cartridge, and a water outlet end of the scale inhibiting filter cartridge is connected to a water outlet tube in the front filter cartridge (See Hughes Fig. 2; C4L54-68, C8L5-6; water enters the inlet port 16, and flows through the carbon block 36 that is partially in the upper portion 60. The water then flows out of the carbon clock 36 (i.e. outlet of the filter cartridge) and flows into/through the scale-inhibitor spheres 40 (i.e. inlet of the scale inhibiting filter cartridge). The water then leaves the scale-inhibiting spheres 40, and flows through the water outlet port 22), and the water passage channel is connected to the water inlet end of the scale inhibiting filter cartridge (See Hughes Fig. 2; water may flow between the center bore 38 and the carbon block 36. Additionally, the water would flow through this interface and through the outlet 22 of the filter cartridge), and wherein the scale inhibiting filter cartridge includes a shell body (See Hughes Fig. 2, C7L3-5; cylindrical body that contains upper portion 60 and lower portion 62), a water outlet connector is disposed on the shell body, to act in cooperation with the water outlet tube (See Hughes Fig. 2, C4L62-68; center bore 38 connects to the outlet 22), and a water input channel connected to the water passage channel is disposed on the shell body sleeved around a water inlet connector (See Hughes Fig. 2, C4L54; water inlet 16 is located outside the container 60, and allows water to flow to the outside of the carbon block 36 where there is an outer sleeve made of polypropylene (PP)); 
C) a PP fold film, sleeved around an outer perimeter of the carbon rod (See Hughes C6L44-50; carbon block has an outer sleeve made of polypropylene (PP)); 
D) a water inlet channel, disposed on the outer shell, to work in cooperation with a water inlet end of the PP fold film (See Hughes Fig. 2, C4L54; water inlet 16 is located outside the container 60, and allows water to flow to the outside of the carbon block 36 where there is an outer sleeve made of polypropylene (PP)); 
F) a lug, disposed on an upper end of the shell body (See Hughes Fig. 5, C7L3-8, C8L29; threaded portion located on the upper shell 60. Additionally, the upper shell contains guide 73 to help further align the filter into the proper orientation by allowing insertion slot 75, but not 65 to fit.); and 
G) an insertion slot, disposed in a lower end of the outer shell, to act in cooperation with the lug (See Hughes Fig. 5 threaded portion on 62 allows the upper shell’s threaded section to further cooperate and attach to the lower part of the shell, ensuring proper alignment);
H) wherein a scale inhibiting medium piece is disposed in the shell body of the scale inhibiting filter cartridge (See Hughes Fig. 2,  C3L46-53; filter cartridge for removing scale. C2L39; eliminate scale deposits), and a water outlet end of the scale inhibiting medium piece is connected to the water outlet connector (See Hughes Fig. 2; C4L54-68, C8L5-6; Water flows out of the carbon clock 36 (i.e. outlet of the filter cartridge) and flows into/through the scale-inhibitor spheres 40 (i.e. inlet of the scale inhibiting filter cartridge). The water then leaves the scale-inhibiting spheres 40, and flows through the water outlet port 22);
I) two polypropylene (PP) cotton pieces, disposed respectively on a water inlet end and on the water outlet end of the scale inhibiting medium piece.
Hughes does not disclose E) a check valve, disposed on the water inlet channel, G) wherein the insertion slot includes a vertical slot and a lateral slot disposed on the outer shell,  in installation, the lug is aligned with the vertical slot, to insert the scale inhibiting filter cartridge into the lower end of the outer shell,  the scale inhibiting filter cartridge is rotated to make the lug to receive in the lateral slot, in detaching, the scale inhibiting filter cartridge is rotated to align the lug with the vertical slot, I) two polypropylene (PP) 
However, Frazee is related to Hughes by also providing a showerhead that looks to prevent the formation of scale (See Frazee par. [24]; no lime scale. See Hughes C2L34-39; object of the invention is to reduce or eliminate scale deposits), and further provides a check valve disposed on the water inlet channel (See Frazee Fig. 1-2, par. [37-38]; check valve 12 is located in the water supply line 8 (i.e. inlet)). The check valve placed in the inlet pathway will allow the showerhead to automatically and immediately drain out through the lower spray holes when the showerhead is shut off, thus preventing no water, no evaporation, no lime scale, no clogging (See Frazee par. [24]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Hughes’ showerhead with Frazee’s check valve disposed in the water inlet of the channel, since both Frazee and Hughes look to prevent the formation of scale (See Frazee par. [24]; no lime scale. See Hughes C2L34-39; object of the invention is to reduce or eliminate scale deposits), while the utilization of a check valve will allow the showerhead to automatically and immediately drain out through the lower spray holes when the showerhead is shut off, thus preventing no water, no evaporation, no lime scale, no clogging (See Frazee par. [24]).
The combination of Hughes and Frazee still does not disclose I) two polypropylene (PP) cotton pieces, disposed respectively on a water inlet end and on the water outlet end of the scale inhibiting medium piece.
The combination however, indicates the utilization of end caps and a need for a filter that can effectively remove fine sediment from tap water (See Hughes C2L14-17, C6L21-50, C8L21; end caps 82 and 42).
CaptainEco relates to the combination by both being a shower filter looking to remove certain contaminants from water (i.e. sediments) (See CaptainEco Pg2 Table 1; the table and passages below indicate the types of contaminants removed by the filter. See Hughes C2L14-17), and further discloses the utilization of PP cotton filters in order to remove at least rust, turbidities, microorganisms, sediment.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s showerhead that looks to effectively remove sediment form (See CaptainEco Pg2 Table 1; the table and passages below indicate the types of contaminants removed by the filter. See Hughes C2L14-17).
The modified combination of Hughes, Frazee, and CaptainEco further does not disclose G) wherein the insertion slot includes a vertical slot and a lateral slot disposed on the outer shell, in installation, the lug is aligned with the vertical slot, to insert the scale inhibiting filter cartridge into the lower end of the outer shell, the scale inhibiting filter cartridge is rotated to make the lug to receive in the lateral slot, in detaching, the scale inhibiting filter cartridge is rotated to align the lug with the vertical slot.
Cai relates to the prior art by disclosing a water purification composite filte element where a fine filtration filter element assembly and an activate carbon filter element are sequentially arranged in the water flow direction (See Cai Pg1L20-21; a fine filtration filter element assembly and an activated carbon filter element assembly which are sequentially arranged in the water flow direction). Cai further discloses wherein the insertion slot includes a vertical slot and a lateral slot disposed on the outer shell (See Cai Fig. 1-2; Pg3L45-57; housing 131 contains a sleeve 101 that connects to the peripheral edge of the activated carbon filter inlet 133 and extending downward.), in installation, the lug is aligned with the vertical slot, to insert the scale inhibiting filter cartridge into the lower end of the outer shell (See Cai Fig. 1-2; Pg3L45-57; the threaded portions of the first sleeve 101 connected to the peripheral edge and vertically ), the scale inhibiting filter cartridge is rotated to make the lug to receive in the lateral slot, in detaching, the scale inhibiting filter cartridge is rotated to align the lug with the vertical slot (See Cai Fig. 1-2; Pg3L1-2; the sleeves are threaded together, thus they must be rotated together). Furthermore, the pre-treatment filter element assembly 110 is arranged in a hollow columnar shape, which further helps facilitate installation and disassembly of the fine filter element assembly 120 and the activated carbon filter element assembly 130, and can also improve the filtering effect of the composite filter element 100 (See Cai Pg2L62-Pg3L2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified combination’s system with Cai’s filter assembly arrangement with lateral and vertical threaded connectors in order to helps facilitate installation and disassembly of the fine (See Cai Pg2L62-Pg3L2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basset (20080237924), Petrucci (3469696), McKenzie (US6936162).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 







/Donovan Bui-Huynh/Examiner, Art Unit 1779            

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779